DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Applicant’s amendment filed 12-18-2020.

3.	Claims 1-21 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 12-18-2020, with respect to the rejections made under 35 USC Sec. 102, Sec. 103, and Sec. 112 in the previous Office action have been fully considered and are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
5.	Claims 1-21 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art in the field does not teach the combination of features of the 
claimed invention, particularly including the Applicant’s steps for cognitive analysis of security data using a knowledge graph comprising nodes and edges, including associating conductance values to each of a set of edges in at least a portion of the knowledge graph, wherein a conductance value associated with a given edge defines 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner can normally be reached on M-Th; Tu-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PAUL E CALLAHAN/Examiner, Art Unit 2437